DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: individual aperture angles 82 and module 136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 162 a-c, 68b, 64b, and 62b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “spatial arrangement” in claim 3 is a relative term which renders the claim indefinite. The term “spatial arrangement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities: “or consists thereof” is not needed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaestner et al. (US Pub No: 2019/0004153 A1, hereinafter Kaestner) in view of Slobodyanyuk et al. (US Pub No: 2016/0320488 A1, hereinafter Slobodyanyuk).
Regarding Claim 1:
	Kaestner discloses:
An emitting device for a scanning optical detection system of a vehicle for monitoring at least one monitoring region for objects.  Paragraph [0022] and figure 1 describe a lidar scanning device 100 that is used on a motor vehicle.  Paragraph [0023] describes a monitoring region in which the LIDAR scanning device monitors.  This is equivalent to the claim because LIDAR is defined as an optical remote sensing technology.
the emitting device comprising: at least one light source for generating at least one optical emission signal.  Paragraph [0022] describes a light source 105 that emits light which is reflected on an object.
Kaestner does not teach a diffraction unit that is used to control at least one beam direction of the at least one emission signal, a diffraction unit that is settable to set the beam direction associated with respective signal paths, two different signal paths of one emission signal or various emission signals, and a beam alignment unit that is arranged in the respective signal paths after the diffraction unit aligns the set beam directions in the monitoring region while maintaining a angle offset between the set beam directions.
Slobodyanyuk teaches:
and at least one diffraction unit, which has a diffractive effect on the at least one emission signal for controlling at least one beam direction of the at least one emission signal.  Paragraph [0038] and figure 4 describes a controller 332 that sends a series of signals 442 to the electronic device 330 to control the electrically controllable light-direction-changing elements to generate a successive series of different diffraction grating patterns.
wherein the at least one diffraction unit, which is settable to set the beam direction associated with respective signal paths, is arranged in at least two different signal paths of one emission signal or various emission signals.  Paragraph [0038] and figure 4 describes a controller 332 that sends a series of signals 442 to the electronic device 330 to control the electrically controllable light-direction-changing elements to generate a successive series of different diffraction grating patterns.
wherein at least one beam alignment unit is arranged in the respective signal paths after the at least one diffraction unit to align the set beam directions in the at least one monitoring region while maintaining at least one angle offset between the set beam directions generated before the at least one beam alignment unit or while generating at least one angle offset between the set beam directions.  Paragraph [0054] describes a laser beam 704 that is incident on the elements 658 at an angle 722 with respect to the surface normal 220.  The diffraction grating pattern 706 causes the intensity maxima 702 to be formed at an angle with respect to the surface normal.  Therefore, the laser beam is diffracted into multiple beams having different intensities and at an angle offset of each other.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner to incorporate the teachings of Slobodyanyuk to show a diffraction unit that is used to control at least one beam direction of the at least one emission signal, a diffraction unit that is settable to set the beam direction associated with respective signal paths, two different signal paths of one emission signal or various emission signals, and a beam alignment unit that is arranged in the respective signal paths after the diffraction unit aligns the set beam directions in the monitoring region while maintaining an angle offset between the set beam directions.  One would have been motivated to do so to move at least one intensity maxima to a corresponding successive series of locations across a field of view ([0009] of Slobodyanyuk).
Claim 15 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 2:
	Kaestner discloses:
The emitting device according to Claim 1, wherein an angle offset between at least two set beam directions corresponds to a full width at half maximum of at least one of the diffracted emission signals.  Paragraph [0039] describes an envelope curve 325 of band pass filter 145 that can be selected as a function of the spread angle 130.  The bandwidth that corresponds to the width of the envelope curve 125 at half height, full width at half maximum (FWHM).

Regarding Claim 3:
	Slobodyanyuk teaches:
The emitting device according to Claim 1, wherein at least one angle offset is implemented by means of a spatial arrangement of at least one diffraction unit and/or at least one light source.  Paragraph [0038] describes a LIDAR system 436 that includes a laser 328 that is configured to emit a laser beam 438 toward a beam splitter 440.  The laser beam 438 is reflected by the beam splitter 440 toward an electronic device 330 that comprises a plurality of electrically controllable light-direction-changing elements.  A controller 332(1) is configured to send a series of signals 442 to the electronic device 330(1) to control the electrically controllable light-direction-changing elements to generate a successive series of different diffraction grating patters configured to move at least one intensity maxima 402(1) to corresponding successive series of locations across an FOV 446.

Regarding Claim 13:
Kaestner discloses:
A detection system of a vehicle for monitoring a monitoring region for objects, comprising.  Paragraph [0022] and figure 1 describe a lidar scanning device 100 that is used on a motor vehicle.  Paragraph [0023] describes a monitoring region in which the LIDAR scanning device monitors.  This is equivalent to the claim because LIDAR is defined as an optical remote sensing technology.
at least one emitting device, having at least one light source for generating at least one optical emission signal.  Paragraph [0022] describes a light source 105 that emits light which is reflected on an object.
Kaestner discloses a diffraction unit that controls at least one beam direction of the at least one emission signal, a receiving device for receiving an optical reception signal which is reflected at an object, a control and/or an analysis unit for controlling the emitting device for receiving and analyzing reception signals received by the receiving device, a diffraction unit which is settable to set the beam directions associated with the respective signal paths, two different signal paths of one emission signal or various emission signals, and a beam alignment unit that is arranged in the respective signal paths after the diffraction unit aligns the set beam directions in the monitoring region while maintaining an angle offset between the set beam directions.
Slobodyanyuk teaches:
and having at least one diffraction unit, which has a diffractive effect on the at least one emission signal, for controlling at least one beam direction of the at least one emission signal.  Paragraph [0038] and figure 4 describes a controller 332 that sends a series of signals 442 to the electronic device 330 to control the electrically controllable light-direction-changing elements to generate a successive series of different diffraction grating patterns.
at least one receiving device for receiving at least one optical reception signal, which originates from at least one emission signal, which is reflected at an object.  Paragraph [0037] describes a receiver 334 that is configured to detect a reflection of the at least one intensity maxima from an object surface.
4and at least one control and/or analysis unit for controlling the at least one emitting device and/or the at least one receiving device and/or for analyzing reception signals received using the at least one receiving device.  Paragraph [0024] describes a controller that can determine a location and a distance of the object surface.
wherein at least one diffraction unit, which is settable to set the beam directions associated with the respective signal paths, is arranged in at least two different signal paths of one emission signal or various emission signals.  Paragraph [0038] and figure 4 describes a controller 332 that sends a series of signals 442 to the electronic device 330 to control the electrically controllable light-direction-changing elements to generate a successive series of different diffraction grating patterns.
and wherein at least one beam alignment unit is arranged in the respective signal paths after the at least one diffraction unit to align the set beam directions in the at least one monitoring region while maintaining at least one angle offset between the set beam directions generated before the at least one beam alignment unit or while generating at least one angle offset between the set beam directions.  Paragraph [0054] describes a laser beam 704 that is incident on the elements 658 at an angle 722 with respect to the surface normal 220.  The diffraction grating pattern 706 causes the intensity maxima 702 to be formed at an angle with respect to the surface normal.  Therefore, the laser beam is diffracted into multiple beams having different intensities and at an angle offset of each other.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner to incorporate the teachings of Slobodyanyuk to show a diffraction unit that controls at least one beam direction of the at least one emission signal, a receiving device for receiving an optical reception signal which is reflected at an object, a control and/or an analysis unit for controlling the emitting device for receiving and analyzing reception signals received by the receiving device, a diffraction unit which is settable to set the beam directions associated with the respective signal paths, two different signal paths of one emission signal or various emission signals, and a beam alignment unit that is arranged in the respective signal paths after the diffraction unit aligns the set beam directions in the monitoring region while maintaining an angle offset between the set beam directions.  One would have been motivated to do so to move at least one intensity maxima to a corresponding successive series of locations across a field of view ([0009] of Slobodyanyuk).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaestner in view of Slobodyanyuk and further in view of Goodwill (US Pub No: 2019/0391271 A1, hereinafter Goodwill).
Regarding Claim 5:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach a diffraction unit that comprises an optical phased array.
Goodwill teaches:
The emitting device according to claim 1 wherein at least one diffraction unit comprises an optical phased array or consists thereof.  Paragraph [0022] describes an optical power splitter 132 which is configured to divide the light emitted from the light source 112 into multiple optical paths 134.  Each optical path 134 includes an optical phase shifter 136 and an emitter 138.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Goodwill to show a diffraction unit that comprises an optical phased array.  One would have been motivated to do so because phase-based canners can collect data at a much faster speed than time-of-flight scanners.

Claim(s) 4 and 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaestner in view of Slobodyanyuk and further in view of Robbins et al. (US Pub No: 2016/0097930 A1, hereinafter Robbins).
Regarding Claim 4:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach a polarizing beam splitter and a prism arrangement.
Robbins Teaches:
The emitting device according to claim 1 wherein at least one beam alignment unit comprises at least one polarizing beam splitter and/or at least one prism arrangement or consists thereof.  Paragraph [0052] describes an image optical system 170 that can include additional optical components, such as a polarization converter array 208, a half-way retarder 210, a fold prism 212, a fold prism with relay lens 214, a mirror 216, a relay lanes 218, a polarizer 220, and a beam splitter 222.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Robbins to show a polarizing beam splitter and a prism arrangement.  One would have been motivated to do so to redirect the collected light ([0054] of Robbins).

Regarding Claim 6:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach a diffraction unit that is circularly polarized.
Robbins teaches:
The emitting device according to claim 1 wherein at least one emission signal incident on at least one diffraction unit is circularly polarized.  Paragraph [0062] describes a light source 126 and a diffractive grating 238 that converts unpolarized light from first microlens array 202 to circular polarized light 242.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Robbins to show a diffraction unit that is circularly polarized.  One would have been motivated to do so to remove or control reflections from surfaces.

Regarding Claim 7:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach a diffraction unit that is linearly polarized.
Robbins teaches:
The emitting device according to claim 1 wherein at least one diffracted emission signal incident on at least one beam alignment unit is linearly polarized.  Paragraph [0062] describes a light source 126 that has a waveplate 240 that converts circular polarized light 242 to linearly polarized light 244.  Paragraph [0062] describes a light source 126 and a diffractive grating 238 that converts unpolarized light from first microlens array 202 to circular polarized light 242.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Robbins to show diffraction unit that is linearly polarized.  One would have been motivated to do so because it offers a longer signal range.

Regarding Claim 8:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach diffracted emission signals which are incident on the at least two signal paths on at least one beam alignment unit are linearly polarized obliquely, in particular perpendicular, in relation to one another.
Robbins teaches:
The emitting device according to claim 1 wherein the at least one diffracted emission signal or the different diffracted emission signals, which are incident on the at least two signal paths on at least one beam alignment unit are linearly polarized obliquely, in particular perpendicular, in relation to one another.  Paragraph [0062] describes fold prism 212 that folds linearly polarized light 244 at an angle theta, such as 90 degrees.  This is equivalent to the claim because 90 degrees is perpendicular.  Additionally, the angle theta could be an oblique angle, greater than 90 degrees.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Robbins to show diffracted emission signals which are incident on the at least two signal paths on at least one beam alignment unit are linearly polarized obliquely, in particular perpendicular, in relation to one another.  One would have been motivated to do so to filter the light that can pass through the polarizers.

Regarding Claim 9:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach changing a polarization of the corresponding emitting signal using a quarter-wave plate.
Robbins teaches:
The emitting device according to claim 1 wherein at least one component change a polarization of the corresponding emitting signal comprising a quarter-wave plate, is arranged in at least one respective signal path before and/or after at least one diffraction unit.  Paragraph [0045] describes a quarter waveplate.  Paragraph [0062] describes a light source 126 and a diffractive grating 238 that converts unpolarized light from first microlens array 202 to circular polarized light 242.  Paragraph [0062] describes a light source 126 that has a waveplate 240 that converts circular polarized light 242 to linearly polarized light 244.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Robbins to show changing a polarization of the corresponding emitting signal using a quarter-wave plate.  One would have been motivated to do so because it allows polarized light to be converted to circularly polarized light or vice versa.

Regarding Claim 11:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach a prism arranged in a signal bath after a diffraction unit and before a polarizer.
Robbins teaches:
The emitting device according to claim 1 wherein at least one beam-deflecting component, in particular at least one prism, is arranged in at least one signal path before and/or after at least on diffraction unit and possibly before and/or after at least one polarization-changing component.  Paragraph [0062] and figure 4C describes a prism 212 placed after a diffractive grating 238 and before a polarizer.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Robbins to show a prism arranged in a signal bath after a diffraction unit and before a polarizer.  One would have been motivated to do so to redirect the collected light so that it is focused on the region decided by the vehicle computer ([0054] of Robbins).

Regarding Claim 12:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach an optical lens arranged after a diffraction unit.
Robbins teaches:
The emitting device according to claim 1 wherein at least one optical lens is arranged in at least one signal path before and/or after at least one diffraction unit.  Paragraph [0062] describes a microlens array 202 placed after the diffractive grating 238.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Robbins to show an optical lens arranged after a diffraction unit.  One would have been motivated to do so to direct the light.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaestner in view of Slobodyanyuk and further in view of Perlo et al. (US Patent No: 5,818,627, hereinafter Perlo).
Regarding Claim 10:
Kaestner and Slobodyanyuk teaches the above inventions in claim 1.  Kaestner and Slobodyanyuk do not teach a polarizing beam splitter placed between one light source and the at least one diffraction unit.
Perlo teaches:
The emitting device according to claim 1 wherein at least one polarizing beam splitter is arranged in a respective signal path between the at least one light source and the at least one diffraction unit.  Column 4, line 60 to column 5, line 20 and Figure 6C describes a polarizer placed between a source and two diffractive lenses/units.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Perlo to show a polarizing beam splitter placed between one light source and the at least one diffraction unit.  One would have been motivated to do so that only light waves that are of a specific frequency can pass through.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaestner in view of Slobodyanyuk and further in view of Hassenpflug et al. (US Pub No: 2016/0146941 A1, hereinafter Hassenpflug).
Regarding Claim 14:
Claim 14 is substantially similar to claim 13 and is rejected on the same grounds.  However, Kaestner and Slobodyanyuk do not teach a driver assistance system of a vehicle.
Hassenpflug teaches:
A driver assistance system of a vehicle, comprising.  Paragraph [0068] describes a vehicle with a driver assistance system.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaestner and Slobodyanyuk to incorporate the teachings of Hassenpflug to show a driver assistance system of a vehicle.  One would have been motivated to do so to assist the driver ([0009] of Hassenpflug).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu (US Pub No: 2017/0180707 A1): The present invention discloses an image detection system of a vehicle for detecting at least one target object around a vehicle, and further detecting a distance between the at least one target object and the vehicle. The image detection system of the vehicle at least includes a light source unit, an image capturing unit and an alarm unit. The present invention primarily employs a laser beam incident onto the target object to form at least one optical pattern, and variation of the optical pattern and a motion object detection are collocated to effectively calculate the distance between the target object and the vehicle, thereby achieving an advantage of alarming and alerting a driver to safety of driving.
Baba (US Pub No: 2019/0033522 A1): An optical deflection device that achieve both high beam quality and wide angular range of deflection and compatibility with an optical integration technology of silicon photonics. The optical deflection device is a silicon photonics device including a periodic structure of a refractive index. The optical deflection device includes two configurations, which are (1) a configuration in which an optical propagation part where light propagates is a microstructure formed on silicon, and (2) a configuration in which the microstructure constituting the optical propagation part includes a periodic structure that generates slow light and a periodic structure that radiates light. The microstructure formed on the silicon of (1) makes it possible to employ the optical integration technology of silicon photonics and form the optical deflection device. The two periodic structures of (2) make it possible to form a light beam with high beam quality and a wide angular range of deflection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665